Si-iepley, C. J.
— Whether the pauper had a legal settlement in the town of Phillips must depend upon the construction of the Act approved on March 17, 184-2, by which the former town of Berlin was annihilated without any provision made for the future support of its paupers.
*187If the former town of Berlin be considered as divided, as well as annihilated by the Act, the settlement of the pauper was thereby transferred to the town of Phillips, by the first clause of the statute, c. 32, § 1, mode 4. If it be not considered as divided, and that part of it united with the town of Phillips be regarded as an “ annexation” to that town in the sense, in which that term appears to have been used in the decided cases, the settlement of the pauper will not have been thereby transferred to the town of Phillips. It may not be easy to reconcile all the cases, which speak of “division” and “annexation” with reference to the settlement of paupers. And it may be difficult to approve of all the dicta contained in them.
No statute has in terms provided, that a settlement may be gained by the annexation of part of one town to another. There has long existed a provision, that when a new town was incorporated, composed of one or more old towns, the persons having a legal settlement in the old towns and resident in the new at the time of its incorporation, should have settlement in the new town.
In the case of Groton v. Shirley, 7 Mass. 156, it was decided, that the annexation of a part of one town to another should have the effect of an incorporation of a new town, upon the settlement of the persons then resident upon the part annexed, and having a legal settlement in the town from which it was taken.
This rule of construction has been continued. Fitchburg v. Westminster, 1 Pick. 144; Hallowell v. Bowdoinham, 1 Greenl. 129; New Portland v. Rumford, 13 Maine, 299; New Portland v. New Vineyard, 16 Maine, 69. To annex is to unite one thing to another. There is no reference made to any effect, which might thereby^ be produced upon that, with which the thing united might have been before connected. But the word “annexation” appears to have been used in the legal sense, and in the decided cases to designate the act of separating a part of a town from it and uniting it with another *188town. No case has been noticed in which the term was used as one of importance, where it did not appear, that the town, from which the part annexed was taken, was left as an existing corporation. If this be the sense in which the term annexation has been used, the facts reported in this case do not exhibit an act of annexation in the legal sense; for no corporation was left, from which part of Berlin was taken and united to Phillips.
It is doubtful, whether the definition of the phrase used in the statute, “ upon the division of any town,” intimated in the case of Hallowell v. Bowdoinham, will prove to be entirely satisfactory. It is there said, that it “ seems to have in view such a division of a town as shall produce two or more towns composed of the same territory, which formed the original town.”
“ Division” is the separation of any entire body into parts. It does not include the idea of preservation of any previous organization, form or shape. There is no indication, that the word was used in the statute in any unusual or technical sense. If a town should by Act of the Legislature be separated into two or more parts and those parts should he incorporated, or without it, organized into plantations, the Act incorporating the town being repealed or annihilated, would the town be divided? If one part were incorporated into a plantation and the others were left without it, would there be no division? Would it be necessary, that the two or more parts should either have any political organization if their respective parts were otherwise designated ? If not, can it be incorrect to speak of a town as divided, when it has been separated into two parts, because one of them was left without organization and the other was united to another town ? In such cases there might be difficulty with respect to the settlement of those persons not included in any new or other town; but would that be sufficient to determine, that the town was not divided in the sense of the statute ?
The Act of March 17, 1842, does not seem to exhibit the *189aspect of an Act providing for the separation of a part of a town and the annexation of it to another town.
The town of Berlin appears to have been divided or separated into two parts. One of these parts was left without any organization. The other, which appears to have included all the settled part, was united to the town of Phillips, which was authorized to collect all the taxes due to the former town of Berlin and required to pay all the debts due from it, except one fourth part of the State tax, which was left to be paid by the remaining part of Berlin.
The use of the phrase, “ and annexed to and made part of the town of Phillips,” cannot control the construction of the Act; for all parts of it, and all its provisions are to be examined to ascertain its true character and the intention of the Legislature. So completely absorbed was all the settled part of Berlin in the town of Phillips, that the latter was authorized to use the corporate name of the former to collect all debts due or to become due to the town of Berlin. Such “ annexations” as this are not unfamiliar to the ear, but they do not appear to be of that character, which by judicial construction have been considered to have on the settlement of paupers the like effect as the incorporation of a new town.

Defendants defaulted.

Tennejt, Wells, Howard and Appleton, J. J., concurred.